EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended (i.e. to overcome a minor informality) as follows: 
In the Abstract:
line 1:  delete “This disclosure describes systems” and substitute - - Systems - -; and 
line 2:  after “gases” insert - - are disclosed - -.

The following is an examiner’s statement of reasons for allowance: none of the prior art of record, including the Poormand, Milne et al., Turnbull and Power et al. references which pertain to various humidified breathing gas delivery systems similar to that of Applicant’s, alone or in combination, teach Applicant’s invention of a method for humidifying ventilator delivered breathing gas or a humidifier that calculates, based on upstream information concerning flow information and humidity upstream of an atomizer, an amount of water to add by bursts of atomized water directly into a flow path of breathing gases and later vaporizing the atomized water upon contact with a heating tube in the flow path downstream from the atomizer, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649